Citation Nr: 0919691	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-30 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for dermatitis/eczema.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1975 to 
October 1983.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The Veteran was scheduled for an April 2009 video conference 
hearing.  The record indicates that the Veteran did not 
attend the scheduled hearing; therefore, his hearing request 
is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has not yet been afforded a VA examination.  
Service treatment records show that the Veteran was treated 
for chronic athlete's foot, a groin rash, tinea cruris, tinea 
corporis of right arm, and pseudofolliculitis barbae in 
service.  The Veteran contends that he has a current skin 
condition including on his left lower extremity that has been 
present since service.  Medical evidence of record shows that 
the Veteran has been treated for a rash on the lower left 
extremity which has more recently been diagnosed as lichen 
simplex chronicus and tinea pedis.  

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination 
is necessary to determine if the Veteran has a current skin 
condition that is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the 
Veteran for a VA examination within the 
appropriate specialty to determine if he 
has a currently diagnosed skin disability 
that is etiologically related to service.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The examiner should identify any 
current skin disability, and state 
whether it is at least as likely as not 
that any such disability is 
etiologically related to service.  

A complete rationale for all opinions 
must be provided.  The examiner should 
address any pertinent findings in the 
service treatment records.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
